Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered September 17, 2002, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 4½ to 13½ years, unanimously affirmed.
Defendant’s contention that the trial court did not provide a meaningful response to a jury note is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that, after considering the note it received from a dissenting juror about allegedly belligerent conduct by other jurors, as well as a collective note from the other jurors that disputed the lone juror’s claims, the court properly determined that supplemental instructions would be sufficient and that further inquiry was unnecessary (see People v Cochran, 302 AD2d 276 [2003], lv denied 99 NY2d 653 [2003]; see also People v Sampson, 201 AD2d 314 [1994], lv denied 83 NY2d 971 [1994]; compare People v Lavender, 117 AD2d 253 [1986], appeal dismissed 68 NY2d 995 [1986]). Moreover, after the court’s thorough instructions, jury deliberations continued without further incident, and there is no reason to believe that the ultimate unanimous verdict was the result of coercion.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s remaining *538claims, including those contained in his pro se supplemental brief. Concur—Buckley, P.J., Lerner, Friedman, Sweeny and Catterson, JJ.